Title: Thomas Jefferson to Eleuthere I. du Pont de Nemours, 4 November 1811
From: Jefferson, Thomas
To: Du Pont de Nemours, Eleuthère Irénée


          
                  Dear Sir 
                  Monticello Nov. 4. 11.
          
		  I recieved, some time since, the keg of powder, you forwarded for me, and I have been daily expecting you would be so kind as to send on the note of the cost that I might remit it to you. the object of the present is to pray you to forward me another quarter of a hundred, comprehending half a doz: cannisters of shooting powder as before, & the rest proper for blowing rock, of which I have much to do, & to send a note of the cost of both parcels, which shall be immediately remitted you. both qualities have been found of very superior qual kind, and having distributed the cannisters among the merchants & gentlemen of this quarter, I presume it will occasion calls on you from them. Accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        